Exhibit 10.30
AMENDMENT NO. 1
TO
TWO-WAY METALS LEASE AGREEMENT
AND
AMENDMENT NO. 5
TO
SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT
 
     This AMENDMENT NO. 1 TO TWO-WAY METALS LEASE AGREEMENT AND AMENDMENT NO. 5
TO SECOND AMENDED AND RESTATED COLLATERAL AGREEMENT (this “Amendment”), dated as
of December 23, 2010, is entered into by and among COEUR D’ALENE MINES
CORPORATION, an Idaho corporation (the “Parent”) and MITSUBISHI INTERNATIONAL
CORPORATION, a New York corporation (the “Secured Party”).
     WHEREAS, the parties hereto are parties to that certain Two-Way Metals
Lease Agreement, dated as of December 12, 2008 (the “Lease Agreement”) between
the Parent and the Secured Party;
     WHEREAS, the parties hereto are parties to that certain Second Amended and
Restated Collateral Agreement, dated as of August 7, 2009 (the “Collateral
Agreement”) by and among the Parent, the Secured Party and CDE AUSTRALIA PTY
LTD, an Australian proprietary limited corporation (“Coeur Australia”);
     WHEREAS, the parties hereto are parties to that certain Amendment No. 1 to
Second Amended and Restated Collateral Agreement, dated as of September 10, 2009
(“Amendment No. 1”), that certain Amendment No. 2 to Second Amended and Restated
Collateral Agreement, dated as of February 8, 2010 (“Amendment No. 2”), that
certain Amendment No. 3 to Second Amended and Restated Collateral Agreement,
dated as of March 2, 2010 (“Amendment No. 3”) and that certain Amendment No. 4
to Second Amended and Restated Collateral Agreement, dated as of July 16, 2010
(“Amendment No. 4” and together with Amendment No. 1, Amendment No. 2 and
Amendment No. 3, the “Prior Amendments”);
     WHEREAS, the parties hereto desire to amend the Lease Agreement and the
Collateral Agreement as set forth in greater detail below; and
     WHEREAS, Section 13.5 of the Lease Agreement and Section 6.02(a) of the
Collateral Agreement provide that the Lease Agreement and the Collateral
Agreement, respectively, may be amended, modified, or supplemented by a writing
signed by both the Parent and the Secured Party.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and obligations hereinafter set forth, the parties hereby agree as follows:

 



--------------------------------------------------------------------------------



 



Section 1. Definitions.
     Capitalized terms used herein, defined in the Collateral Agreement and not
otherwise defined herein shall have the meanings specified therefor in the
Collateral Agreement when used herein.
Section 2. Amendment of Lease Agreement.
     Section 6.1 of the Lease Agreement is hereby amended and restated in its
entirety as follows:
“6.1“Ceiling Dollar Value” means $49.5 million.”
Section 3. Amendment of Collateral Agreement.
     (a) Exhibit E to the Collateral Agreement is hereby amended and replaced in
its entirety by Exhibit E to this Amendment.
     (b) Section 4.10 of the Collateral Agreement is hereby amended and restated
in its entirety as follows:
“Section 4.10 Cooperation. The Parent shall furnish to the Secured Party
information concerning the Collateral, to the extent relevant, from time to time
as the Secured Party may reasonably request, and shall make available the
Pledgors’ books and records for inspection and audit by the Secured Party at any
time upon reasonable notice. Until the Refinery Collateral is released from the
Security Interest, the Parent shall furnish to the Secured Party, no later than
five Business Days after the end of each month, notice of the aggregate change
in the balance of Refinery Collateral occurring during such month, if any, which
notice may be provided via email to ML.MICPMD-Back@mitsubishicorp.com or such
other e-mail address as the Secured Party shall specify to the Parent. The
Parent shall, promptly after any amendment to any of the Refining Agreements,
furnish to the Secured Party a copy of such amendment.”
Section 4. Additional Agreements.
     (a) If the average Outstanding Gold Obligation Amount during the six
calendar month period beginning on January 1, 2011 or July 1, 2011 is less than
50% of $49.5 million ($49.5 million, the “Total Availability”) during such
period, then the Parent shall pay to the Secured Party a fee of 0.125% of the
difference between the Total Availability and such average Outstanding Gold
Obligation Amount, which fee shall be due on the tenth Business Day after the
last day of such six calendar month period (such fee, the “Facility Fee”). The
Facility Fee shall cease to accrue upon termination of the Collateral Agreement
in accordance with its terms. No later than November 1, 2011, the parties shall
commence negotiation of a mutually agreeable facility fee that would be
applicable for the following calendar year. For purposes of this paragraph, the
average Outstanding Gold Obligation Amount for any period shall be calculated by
(i) multiplying each Outstanding Gold Obligation Amount that was in effect
during such period by the total number of days during such period for which it
was in effect, (ii) summing the amounts determined pursuant to clause (i), and
(iii) dividing such sum by the total number of days in such period. This Section
4(a) shall survive any termination of the Collateral Agreement

2



--------------------------------------------------------------------------------



 



resulting from the indefeasible payment in full of the Secured Obligations,
provided that, for the avoidance of doubt, in the event of such termination, the
obligations of the Company under this Section 4(a) shall terminate on
December 31, 2011.
     (b) The parties hereto agree that no fee is due under Section 3(b) of
Amendment No. 4 for the period ending December 31, 2010.
Section 5. Effectiveness.
     This Amendment shall become effective as of the date first above written
(such date, the “Amendment Effective Date”).
Section 6. Reference to and Effect on the Collateral Agreement and Lease
Agreement.
     (a) On and after the Amendment Effective Date, each reference in the
Collateral Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Collateral Agreement and each reference in the Lease
Agreement to “the Collateral Agreement”, “thereunder”, “thereof” or words of
like import referring to the Collateral Agreement shall mean and be a reference
to the Collateral Agreement, as amended by (i) Amendment No. 4, except as
superseded by this Amendment and (ii) this Amendment.
     (b) On and after the Amendment Effective Date, each reference in the Lease
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Lease Agreement and each reference in the Collateral Agreement
to “the Lease Agreement”, “thereunder”, “thereof” or words of like import
referring to the Lease Agreement shall mean and be a reference to the Lease
Agreement, as amended by this Amendment.
     (c) On and after the Amendment Effective Date, Sections 2(a) and 3 of
Amendment No. 4 shall be superseded in whole by Sections 3(a) and 4,
respectively, of this Amendment.
     (d) Except to the extent certain provisions of the Collateral Agreement and
the Lease Agreement are amended as specified in Amendment No. 4 or herein, the
Collateral Agreement and the Lease Agreement are and shall continue to be in
full force and effect and are hereby in all respects ratified and confirmed.
Section 7. Execution in Counterparts.
     This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.
Section 8. Governing Law.
     THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK.
[Signature page follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date first written above.

            COEUR D’ALENE MINES CORPORATION:

      By:   /s/ Mitchell J. Krebs       Name:   Mitchell J. Krebs      Title:  
Chief Financial Officer     
    MITSUBISHI INTERNATIONAL CORPORATION:

      By:   /s/ Kotaro Tomita       Name:   Kotaro Tomita      Title:   Division
SVP, Precious Metals Division     

Amendment No. 5 to Second Amended and Restated Collateral Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT E
Values Table and Credit Support
 
The Outstanding Gold Obligation Amount shall not exceed at any time
$49.5 million, and shall be secured and uncollateralized in the proportions set
forth in the table below. The Collateral provided hereunder will be comprised of
the Wells Fargo L/C plus quantities of Refinery Collateral and Australia
Collateral, each in at least the amounts specified in the table below. The
minimum amount of Collateral required to be provided hereunder shall be the sum
of the Australia Collateral Threshold, the Refinery Collateral Threshold and the
L/C Amount Threshold (such sum, the “Total Collateral Requirement”).

      Uncollateralized Portion   70% of Outstanding Gold Obligation Amount,
subject to a limit of $34.65 million   Minimum amount of Australia Collateral
(“Australia Collateral Threshold”)   $0.00   Minimum amount of Refinery
Collateral
(“Refinery Collateral Threshold”)   30% of Outstanding Gold Obligation Amount,
subject to a limit of $14.85 million   Minimum amount of Wells Fargo L/C
(“L/C Amount Threshold”)   $0.00

 